Citation Nr: 0912377	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bipolar disorder, prior to March 6, 2008.

2.  Entitlement to an initial evaluation in excess of 70 
percent for bipolar disorder, from March 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to August 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated February 2002, the RO granted service 
connection for bipolar disorder, and assigned a 50 percent 
evaluation for it, effective March 1997.  The Veteran 
disagreed with the assigned rating.  In an April 2004 
determination, the Board denied the claim for an increased 
rating.  The Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated May 2006, vacated the Board's decision.  In November 
2006, the Board remanded the Veteran's claim to ensure due 
process and for additional development of the record.  Based 
on the receipt of additional evidence, including the report 
of a March 2008 Department of Veterans Affairs (VA) 
examination, the RO, by rating action dated April 2008, 
assigned a 70 percent evaluation for bipolar disorder, 
effective March 2008.  The Veteran has continued to disagree 
with the assigned evaluation.

The Board notes that by rating action dated November 2006, 
the RO denied the Veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  He submitted a notice of disagreement with this 
determination and the RO issued a statement of the case in 
January 2008.  However, since a timely substantive appeal was 
not received, this matter will not be addressed by the Board.  
By letter dated April 2008, the RO advised the Veteran that 
his new claim for a total rating was deferred, and that he 
would receive separate correspondence regarding this matter.  
There is no indication that this was accomplished, and this 
matter is REFERRED to the RO for appropriate action.

The Board also notes that the Veteran was hospitalized at a 
VA hospital in June and July 2001 for a period in excess of 
21 days, and bipolar disorder was listed in the diagnoses.  
Thus, a claim under 38 C.F.R. § 4.29 is raised, and the 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to March 6, 2008, the Veteran's bipolar disorder 
was manifested by depression and mood disturbances.  There 
was no evidence of suicidal ideation, obsessional rituals or 
near continuous depression.

2.  Currently, the Veteran's bipolar disorder does not show 
evidence of persistent delusions, grossly inappropriate 
behavior, or that the Veteran is a danger to himself or 
others.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 50 percent for bipolar 
disorder, prior to March 6, 2008, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2008).

2.  An initial evaluation in excess of 70 percent for bipolar 
disorder, from March 6, 2008, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an August 2001 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, A November 
2006 letter provided the requisite information concerning a 
claim for an increased rating, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment for his 
claimed condition, and the effect that the condition has on 
his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  The letter 
also advised the appellant of the evidence needed to 
establish an effective date.  The case was readjudicated in 
January 2009.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for bipolar disorder.  In Dingess, the Court that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2008); see generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include Social 
Security Administration records, VA medical records, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing medical 
evidence and argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 100 percent evaluation is warranted for bipolar disorder 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted if there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores are defined under the provisions 
of the American Psychiatric Association's DSM IV, and may be 
used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2008).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The initial question is whether a rating in excess of 50 
percent is warranted prior to March 6, 2008.  The Board notes 
that the only medical evidence concerning the Veteran's 
condition from 1997 through 1999 consists of September 1998 
and January 1999 letters from a VA psychiatrist and a VA 
psychologist, respectively.  The psychiatrist indicated that 
he had treated the Veteran for more than two years and the 
diagnosis was major depression, recurrent type.  He noted 
that the Veteran was on multiple medications for this 
condition.  He concluded that the Veteran was unable to 
function in any work situation as a result of his psychiatric 
and medical problems and that, therefore, he considered the 
Veteran to be totally disabled and unemployable.  The 
psychologist related in his January 1999 letter that the 
Veteran had been seen at the VA facility approximately once a 
month for three years for treatment of a mood disorder, not 
otherwise specified, with anxious, depressed and irritable 
features.  It was indicted that the Veteran had serious, 
chronic problems maintaining a stable relationship.  

VA outpatient treatment records show that the Veteran 
reported in March 2000 that he was getting along better with 
others.  He did not feel as depressed or irritable as before.  
Later that month, it was indicated that his depressive and 
anxiety symptoms were under good control.  He did acknowledge 
having a strained relationship with his children.  He 
reported that he had been involved in many altercations which 
were the result of him not being able to manage his angry 
feelings.  The Veteran stated that he felt less depressed and 
less irritable in April 2001.  His depressive and anxiety 
symptoms were reported to be in full remission in July 2001.  
When seen in December 2001, the Veteran's affective 
expression was restricted and blunt.  Psychomotor retardation 
was present.  He was adequately groomed and cooperative.  His 
mood was normal and his thought processes were coherent.  He 
denied suicidal or homicidal ideation and there was no 
evidence for audio and visual hallucinations, paranoia or 
other delusions.  His insight and judgment were fair to 
average.  Psychological testing was accomplished at that 
time.  The diagnoses were bipolar disorder, past alcohol 
dependence and social phobia.  The GAF score was 40.  

On VA psychiatric examination in February 2002, the Veteran 
reported that he felt paranoid at times.  He stated that 
people were out to get him.  He asserted that he was prone to 
episodic suicidal ideation.  A mental status evaluation 
revealed that his appearance, attitude and behaviors were 
generally within normal limits.  His attire was somewhat 
unkempt, but grossly appropriate.  His hygiene and grooming 
were grossly adequate.  His sensorium was intact.  His speech 
was lacking in spontaneity and unproductive due to clinical 
depression.  His thought processes were rational, coherent 
and goal-directed.  There was no evidence of hallucinations 
or delusions.  There was no evidence of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  The Veteran 
was oriented times three.  He did poorly on simple tasks of 
short term memory and concentration.  His mood was depressed 
and his affect constricted.  The diagnoses were bipolar 
disorder, chronic, moderate to severe, currently depressed; 
and alcohol abuse, currently in remission.  The GAF score was 
47.  The examiner commented that the Veteran was depressed 
and presented with dysphoria, decreased motivation, 
negativity, social isolation, an ongoing sleep disturbance 
and feelings of discouragement and despair.  He was prone to 
episodic manic episodes including racing thoughts, flight of 
ideas, agitation, anger and irritability.  Although the 
Veteran stated that he felt paranoid at times, the examiner 
noted that he could not illicit any true delusional symptoms.  
He had no suicidal or homicidal ideation at that time.  

VA outpatient treatment records reflect continued treatment 
from 2003 to 2006 for the Veteran's psychiatric disability.  
It was reported in April 2003 that his depressive symptoms 
were in remission.  He was busy with his girlfriend on 
weekends, and he was noted to be doing quite well.  He was 
said to be doing reasonably well in August 2003.  He claimed 
he was busy with property renovations and Civil War 
reenactment events.  While he was concerned about his 
relationship with his girlfriend, his depressive symptoms 
were under good control.  There were no recent episodes of 
hypomania.  The Veteran was again seen in February 2004.  He 
reported that he was preoccupied and distressed about 
numerous real life issues.  He had started a little job, but 
earned very little.  He was having problems with his son.  He 
indicated that his energy was good.  There was no anhedonia 
or hopelessness.  An examination revealed that his affect was 
fair and his mood was only mildly subdued.  His thought 
process was within normal limits.  He denied suicidal or 
homicidal ideation and delusions and hallucinations.  His 
insight and judgment were fairly good.  

The Veteran was again seen in a VA outpatient treatment 
clinic in May 2004.  He reported that he had been "jumped" 
by a friend of his son, and he stated that he was drinking 
more.  He described having trouble dealing with people and 
that he felt frustrated.  On mental status evaluation, his 
affect was restricted and his mood mildly subdued.  He denied 
suicidal or homicidal ideation and delusions or 
hallucinations.  His insight and judgment were fairly good.  
The Veteran related in November 2004 that his depression was 
5-6/10, and that he felt the medication was not working.  He 
said he had a short fuse and that he had poor energy.  On 
mental status evaluation, his grooming and hygiene were poor.  
His affect was blunted.  His thought content was devoid of 
delusions.  His mood was reported as depressed and his affect 
was mood congruent.  He denied any perceptual abnormalities, 
as well as suicidal or homicidal ideation.  His insight and 
judgment were fair.  He was noted to be doing slightly better 
of late in January 2005.  He indicated that he was less 
depressed and angry.  He had spent an enjoyable holiday with 
his family.  There was no recent evidence of hypomanic 
symptoms.  The Veteran reported less interpersonal conflict 
with his son.

VA outpatient treatment records disclose that the Veteran was 
seen in March 2005 and reported that he was doing well.  He 
was less depressed but more anxious.  He related that he had 
not felt as well since there had been a change in the 
relationship with his significant other.  He remained very 
busy with his farm and construction projects.  He described 
having a challenging few weeks in April 2005, and reported a 
threatening encounter with his son that resulted in him being 
in jail for about four days.  It was indicated that the 
Veteran was less depressed and angry that day.  In June 2005, 
he stated that things were not going well.  It was noted that 
he had worsening anxiety and depression secondary to legal 
issues.  It was reported in September 2005 that he was 
tearful about the loss of his girlfriend to cancer in June.  
He said he was busy with his home and building additions.  

The Veteran was seen in a VA outpatient treatment clinic in 
October 2005.  He said he felt depressed at times.  It was 
indicated that his interests, energy, appetite, sleep, 
psychomotor activities were all improved, and were quite 
better.  He was concerned about his problem of socialization 
and said he found it hard to get along with people.  On 
mental status evaluation, his grooming and hygiene were fair.  
He had good eye contact.  His mood was okay, and his affect 
constricted.  His thought content was negative for delusions 
or suicidal or homicidal ideation.  He had no hallucinations.  
He was oriented to person, place and time.  His remote memory 
was intact.  The diagnostic impression was bipolar mood 
disorder, by history.  The GAF score was 60-65.  From January 
through April 2006, it was noted that he was doing relatively 
well and his bipolar symptoms were under good control.  In 
both January and April 2006, GAF scores were 65.  When seen 
in April 2006, the Veteran noted that his legal issue had 
been solved and he felt relieved.  He said he had some up and 
down feelings in mood, but he was mostly okay.  On 
examination, his affect was euthymic.  His thought process 
was logical and coherent.  He had fair grooming and hygiene.  
He was fully oriented.  He had no delusions or 
hallucinations, or suicidal or homicidal ideation.  The 
diagnostic impression was bipolar disorder, by history.  The 
Veteran reported in July 2006 that he was much better 
controlled overall, and was enjoying his civil war 
reenactment camp.  He was less irritable and angry, as he had 
started to make peace with his son.  In October 2006, he was 
given a GAF score of 55, at it was noted his bipolar disorder 
was mild to moderate, with temper partially controlled with 
medication.  He had fair grooming and hygiene in January 
2007, as well as normal speech and logical thought.  Similar 
findings were noted in March and April 2007.   

In June 2007 the Veteran was noted to be unkempt and 
disheveled, and had hit his son's truck with a bulldozer when 
parked in driveway, although there was apparently no intent 
to damage the truck.  The police were called and he was 
required to appear in front of a judge.  In August and 
November 2007 his hygiene and grooming were fair, his insight 
and judgment were good and his bipolar disorder was 
considered mild to moderate, and improved.

Upon consideration of the evidence, the Board finds that for 
the period prior to March 6, 2008, the criteria for an 
evaluation in excess of 50 percent have not been more nearly 
approximated.  The Board acknowledges that a VA psychiatrist 
concluded in September 1998 that the Veteran could not 
function in a work environment.  The Board points out that no 
clinical findings were recorded at that time, and the 
examiner's opinion was based on both the Veteran's 
psychiatric and medical disabilities.  Treatment records from 
January 2000 note he was doing fairly well and not a danger 
to self or others.  

He was hospitalized from June 8, to July 6, 2000 for bipolar 
disorder and alcohol treatment.  It was noted that he had 
assaulted his girlfriend while drinking.  His admission GAF 
score was 51 and his discharge score was 65.  In March 2000 
he reportedly was getting along better with others, and his 
depressive and anxiety symptoms were under good control.  His 
depressive and anxiety symptoms were reported to be in full 
remission in July 2001.

In September 27, 2001, neuropsychological examination 
revealed blunt and restricted affect, but he was adequately 
groomed, had normal thought processes, denied suicidal 
ideation, and his insight and judgment were fair to average.  
Although a GAF score of 40 was assigned, the objective 
findings do not reflect that the Veteran's symptoms more 
nearly approximate the criteria for a higher evaluation.

As of February 8, 2002, his attire, hygiene, and grooming 
were grossly adequate, speech was lacking in spontaneity and 
unproductive, but his thought processes were rational, 
coherent, and goal directed.  His bipolar disorder was 
considered moderate to severe.  In August 2002 the Veteran 
noted occasional, moderate depressed mood.  It was noted that 
he had a mildly restricted affect, occasional irritable mood, 
normal thought process, fairly good insight and judgment, and 
no delusions, hallucinations, suicidal or homicidal ideation.  
As of April 2003 his depressive symptoms were in remission, 
he was busy with his girlfriend on weekends and was doing 
quite well. 

While there was one entry in November 2004 noting that his 
grooming and hygiene were poor, shortly thereafter in January 
2005 he was doing better, was less depressed, and had an 
enjoyable holiday with family, and less interpersonal 
conflict.  He was doing well in March 2005, was busy with his 
farm and construction projects.  While he had a verbal 
altercation with his son in April 2005, such was a result of 
his drinking.  During October 2005 through April 2006, his 
disability was considered mild to moderate and GAF scores of 
65 were assigned.  In July 2006 he was less irritable and 
angry, and had started to make peace with his son.  In 
October 2006 his GAF score was 55.  It was noted his anger 
problems were helped by medication.  While the Veteran's 
hygiene and grooming were described as shabby in January and 
February 2008, he had no suicidal or homicidal ideation, and 
his insight and judgment were good.  

Overall, the Board notes that during the period prior to 
March 6, 2008 the Veteran's disability picture as a whole 
more nearly approximates the criteria for the 50 percent 
evaluation.  While some altercations were noted during this 
time frame 
such were related to alcohol use, and thus cannot be 
considered unprovoked irritability.  Additionally, although 
there was one entry where the veteran had poor grooming and 
hygiene, treatment records prior to and shortly thereafter 
note his grooming in hygiene was fair.  While continuous 
neglect of personal appearance is not required, the overall 
symptomatology noted during this period is more consistent 
with the 50 percent evaluation assigned.  Finally, while the 
Veteran once mentioned that he was prone to episodic suicidal 
ideation, the clinical records and examination reports fail 
to reflect a positive finding of suicidal ideation.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 50 percent, prior to March 6, 2008.

The issue remains whether a 100 percent schedular evaluation 
is warranted from March 6, 2008.  As noted above, the RO 
assigned a 70 percent rating for bipolar disorder on the 
basis of the findings recorded during the March 6, 2008 VA 
psychiatric examination.  At that time, the Veteran's hygiene 
and grooming were good, and he was cooperative during the 
examination.  His sensorium was intact.  The examiner noted 
that the Veteran's speech was lacking in spontaneity and was 
rather deliberate in rate, which he attributed to depression.  
There was no evidence of hallucinations or delusions, and no 
evidence of specific obsessions, compulsions, phobias or 
ritualistic behaviors.  The Veteran was oriented times three, 
and his short term memory and concentrations skills were 
intact.  The Veteran reported recurring disruptions in focus 
and concentration as he tried to do more complex tasks.  The 
examiner indicated that the Veteran was depressed during the 
examination, and his affect was correspondingly constricted 
with some psychomotor retardation.  The diagnosis was bipolar 
disorder, chronic and severe, without psychotic features, 
currently depressed; social anxiety disorder related to 
bipolar symptoms; alcohol abuse; and rule out attention 
deficit disorder.  The GAF score was 46.  

The examiner commented that the Veteran's symptoms remained 
severe, and were in some respects worse.  He observed that 
full-fledged chronicity had set in (if it had not already).  
He stated that the Veteran presented with chronic and severe 
and quite persistent bipolar disorder.  He noted that the 
history suggested prominent depression with occasional 
episodes of manic-like agitation.  He added that the Veteran 
presented with feelings of negativity, pessimism, apathy, 
resignation and despair.  The examiner also stated that the 
Veteran had marked decreases in energy and motivation, 
evidence of psychomotor retardation and emotional 
constriction.  He further observed that the Veteran was quite 
isolated and withdrawn, and he had marked difficulties being 
around people.  He noted that the Veteran was not suicidal or 
homicidal, nor was he delusional or psychotic in any other 
way.  He stated that the Veteran had a markedly solitary 
existence and marked difficulty relating to others.  Finally, 
he commented that given the current severity of bipolar 
symptoms, it was his opinion that the Veteran was totally and 
likely permanently disabled secondary to bipolar disorder.  
He did not believe that the Veteran could maintain any 
semblance of behavioral or emotional stability in work-
related situations.  

However, neither the findings on the March 2008 examination, 
nor those on VA outpatient treatment records from 2008 to 
2009 support a higher rating.  The Board points out that when 
he was seen in May 2008, the Veteran did not complain about 
depression or irritability, and described as improved his 
relationship with his son.  It was reported that he had a new 
girlfriend.  He was only mildly depressed, and his insight 
and judgment were good.  Similar findings were recorded the 
following month, at which time a GAF score of 58 was 
assigned.  It was indicated that his depression had improved, 
and that he was working part time and attending to his farm 
and home.  He was noted to be doing reasonably well in August 
2008, and his depressive symptoms were under good control.  
There was no evidence of hypomanic symptoms and the Veteran 
was said to be busy with his farm.  In January 2009, the 
Veteran reported that he continued to struggle with low mood, 
which had been exacerbated over the holiday season.  The 
Veteran reported significant loneliness.  The diagnosis was 
mood disorder, not otherwise specified, diagnosed as bipolar, 
mostly depressed.  The GAF score was 60.  

Simply put, the clinical findings do not support a rating in 
excess of 70 percent.  In this regard, the Board emphasizes 
that there is no impairment of thought processes.  There is 
no objective evidence that the Veteran has persistent 
delusions or hallucinations, or that he has exhibited grossly 
inappropriate behavior.  He is not a danger to himself or 
others, and has almost always been able to maintain minimal 
personal hygiene.  While the examiner noted the Veteran was 
totally disabled, the treatment records subsequent to that 
examination reflect that the Veteran has undertaken a part 
time job and has a girlfriend.  Symptoms consistent with a 
100 percent evaluation are simply not shown by the objective 
findings on treatment records and examinations.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 70 
percent for bipolar disorder, from March 6, 2008.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's bipolar disorder.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

An initial evaluation in excess of 50 percent for bipolar 
disorder, prior to March 6, 2008, is denied.

An initial evaluation in excess of 70 percent for bipolar 
disorder, from March 6, 2008, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


